1    Nancy L. Stagg (CA Bar No. 157034)
     nstagg@kilpatricktownsend.com
2    KILPATRICK TOWNSEND & STOCKTON LLP
     12730 High Bluff Drive, Suite 400
3    San Diego, CA 92130
     Telephone: 858 350 6156
4    Facsimile: 858 350 6111
5    Adam Wiley (CA Bar No 298686)
     awiley@kilpatricktownsend.com
6    KILPATRICK TOWNSEND & STOCKTON LLP
     9720 Wilshire Blvd., PH
7    Beverly Hills, Ca 90212
     Telephone: (310) 777-3733
8    Facsimile: (310) 860-0363
9    Attorneys for Defendants DIRECTV, LLC,
     DIRECTV DIGITAL LLC, DIRECTV
10   ENTERPRISES, LLC, DIRECTV GROUP
     HOLDINGS, LLC, DIRECTV HOLDINGS LLC,
11   THE DIRECTV GROUP, INC.,
     AND DIRECTV, INC.
12
     (Additional counsel on signature page)
13
14                          UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JON WULF AMADEUS ADLER                   Case No. 2:18-cv-01665-DMG(PJWx)
     A.K.A. JUAN RAMIREZ, ON
17   BEHALF OF HIMSELF AND                    STIPULATED PROTECTIVE
     OTHERS SIMILARLY SITUATED,               ORDER GOVERNING THE
18                                            HANDLING OF PRE-TRIAL
                   Plaintiff,                 CONFIDENTIAL INFORMATION
19
            v.                                Judge: Hon. Dolly M. Gee
20                                            Class Action
     DIRECTV, LLC, A DELAWARE
21   CORPORATION, DIRECTV
     DIGITAL LLC, A DELAWARE
22   CORPORATION; DIRECTV
     ENTERPRISES, LLC, A
23   DELAWARE CORPORATION;
     DIRECTV GROUP HOLDINGS,
24   LLC, A DELAWARE
     CORPORATION; DIRECTV
25   HOLDINGS LLC; THE DIRECTV
     GROUP, INC., A DELAWARE
26   CORPORATION; DIRECTV, INC., A
     DELAWARE CORPORATION; AND
27   DOES 1 - 10, INCLUSIVE,
28                 Defendants.
     STIPULATED [PROPOSED] PROTECTIVE ORDER
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1                                            TABLE OF CONTENTS
2                                                                                                                      Page
3    1.     PURPOSES AND LIMITATIONS............................................................. 1
4    2.     DEFINITIONS ............................................................................................ 3
5    3.     SCOPE ......................................................................................................... 4
6    4.     DURATION ................................................................................................ 5
7    5.     DESIGNATING PROTECTED MATERIAL ............................................ 5
8    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS..................... 7
9    7.     ACCESS TO AND USE OF PROTECTED MATERIAL ......................... 8
10   8.     PROTECTED MATERIAL SUBPOENAED OR
            ORDERED PRODUCED IN OTHER LITIGATION ................................ 9
11
     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT
12          TO BE PRODUCED IN THIS LITIGATION .......................................... 10
13   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED
            MATERIAL .............................................................................................. 11
14
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
15          OTHERWISE PROTECTED MATERIAL .............................................. 11
16   12.    MISCELLANEOUS .................................................................................. 12
17   13.    FINAL DISPOSITION ............................................................................. 12
18   14.    VIOLATION ............................................................................................. 13
19
20
21
22
23
24
25
26
27
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                                                           -i-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    1.     PURPOSES AND LIMITATIONS
2           Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11          A.     GOOD CAUSE STATEMENT
12          This action is likely to involve trade secrets, customer information and other
13   valuable research, development, commercial, financial, technical and/or proprietary
14   information for which special protection from public disclosure and from use for
15   any purpose other than prosecution of this action is warranted. Such confidential and
16   proprietary materials and information consist of, among other things, confidential
17   business or financial information, information regarding confidential business
18   practices, or other confidential research, development, or commercial information
19   (including information implicating privacy rights of third parties), information
20   otherwise generally unavailable to the public, or which may be privileged or
21   otherwise protected from disclosure under state or federal statutes, court rules, case
22   decisions, or common law. Accordingly, to expedite the flow of information, to
23   facilitate the prompt resolution of disputes over confidentiality of discovery
24   materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and serve the ends of justice, a protective order for such
28   information is justified in this matter. It is the intent of the parties that information
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                          -1-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    will not be designated as confidential for tactical reasons and that nothing be so
2    designated without a good faith belief that it has been maintained in a confidential,
3    non-public manner, and there is good cause why it should not be part of the public
4    record of this case.
5           B.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
6    SEAL
7           The parties further acknowledge, as set forth in Section 12.3, below, that this
8    Stipulated Protective Order does not entitle them to file confidential information
9    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the court
11   to file material under seal.
12          There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
17   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or
24   otherwise protectable—constitute good cause.
25          Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the
27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
28   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                           -2-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    each item or type of information, document, or thing sought to be filed or introduced
2    under seal in connection with a dispositive motion or trial, the party seeking
3    protection must articulate compelling reasons, supported by specific facts and legal
4    justification, for the requested sealing order. Again, competent evidence supporting
5    the application to file documents under seal must be provided by declaration.
6           Any document that is not confidential, privileged, or otherwise protectable in
7    its entirety will not be filed under seal if the confidential portions can be redacted. If
8    documents can be redacted, then a redacted version for public viewing, omitting
9    only the confidential, privileged, or otherwise protectable portions of the document,
10   shall be filed. Any application that seeks to file documents under seal in their
11   entirety should include an explanation of why redaction is not feasible.
12   2.     DEFINITIONS
13          2.1.   Action: this pending federal lawsuit.
14          2.2.   Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5.   Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          2.6.   Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced or
28   generated in disclosures or responses to discovery in this matter.
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                           -3-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1           2.7.   Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
3    an expert witness or as a consultant in this Action.
4           2.8.   House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7           2.9.   Non-Party: any natural person, partnership, corporation, association or
8    other legal entity not named as a Party to this action.
9           2.10. Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm that
12   has appeared on behalf of that party, and includes support staff.
13          2.11. Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16          2.12. Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18          2.13. Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22          2.14. Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24          2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26   3.     SCOPE
27          The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                        -4-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
2    compilations of Protected Material; and (3) any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4           Any use of Protected Material at trial shall be governed by the orders of the
5    trial judge. This Order does not govern the use of Protected Material at trial.
6    4.     DURATION
7           Once a case proceeds to trial, information that was designated as
8    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
9    as an exhibit at trial becomes public and will be presumptively available to all
10   members of the public, including the press, unless compelling reasons supported by
11   specific factual findings to proceed otherwise are made to the trial judge in advance
12   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
13   showing for sealing documents produced in discovery from “compelling reasons”
14   standard when merits-related documents are part of court record). Accordingly, the
15   terms of this protective order do not extend beyond the commencement of the trial.
16   5.     DESIGNATING PROTECTED MATERIAL
17          5.1.   Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items or oral or written
22   communications that qualify so that other portions of the material, documents, items
23   or communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25          Mass, indiscriminate or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28   unnecessary expenses and burdens on other parties) may expose the Designating
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                            -5-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    Party to sanctions.
2           If it comes to a Designating Party’s attention that information or items that it
3    designated for protection do not qualify for protection, that Designating Party must
4    promptly notify all other Parties that it is withdrawing the inapplicable designation.
5           5.2.   Manner and Timing of Designations. Except as otherwise provided in
6    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
7    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
8    under this Order must be clearly so designated before the material is disclosed or
9    produced.
10          Designation in conformity with this Order requires:
11                 (a)     for information in documentary form (e.g., paper or electronic
12   documents, but excluding transcripts of depositions or other pretrial or trial
13   proceedings), that the Producing Party affix at a minimum, the legend
14   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
15   contains protected material. If only a portion of the material on a page qualifies for
16   protection, the Producing Party also must clearly identify the protected portion(s)
17   (e.g., by making appropriate markings in the margins).
18          A Party or Non-Party that makes original documents available for inspection
19   need not designate them for protection until after the inspecting Party has indicated
20   which documents it would like copied and produced. During the inspection and
21   before the designation, all of the material made available for inspection shall be
22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
23   documents it wants copied and produced, the Producing Party must determine which
24   documents, or portions thereof, qualify for protection under this Order. Then, before
25   producing the specified documents, the Producing Party must affix the
26   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
27   portion of the material on a page qualifies for protection, the Producing Party also
28   must clearly identify the protected portion(s) (e.g., by making appropriate markings
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                         -6-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    in the margins).
2           (b)    for testimony given in depositions that the Designating Party identifies
3    the Disclosure or Discovery Material on the record, before the close of the
4    deposition all protected testimony.
5           (c)    for information produced in some form other than documentary and for
6    any other tangible items, that the Producing Party affix in a prominent place on the
7    exterior of the container or containers in which the information is stored the legend
8    “CONFIDENTIAL.” If only a portion or portions of the information warrants
9    protection, the Producing Party, to the extent practicable, shall identify the protected
10   portion(s).
11          5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such material.
14   Upon timely correction of a designation, the Receiving Party must make reasonable
15   efforts to assure that the material is treated in accordance with the provisions of this
16   Order.
17   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21          6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23          6.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
24   joint stipulation pursuant to Local Rule 37-2.
25          6.4.   The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper
27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28   parties) may expose the Challenging Party to sanctions. Unless the Designating
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                         -7-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    Party has waived or withdrawn the confidentiality designation, all parties shall
2    continue to afford the material in question the level of protection to which it is
3    entitled under the Producing Party’s designation until the Court rules on the
4    challenge.
5    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
6           7.1.   Basic Principles. A Receiving Party may use Protected Material that is
7    disclosed or produced by another Party or by a Non-Party in connection with this
8    Action only for prosecuting, defending or attempting to settle this Action. Such
9    Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13          Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16          7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving     Party     may      disclose   any      information   or   item   designated
19   “CONFIDENTIAL” only to:
20                 (a)     the Receiving Party’s Outside Counsel of Record in this Action,
21   as well as employees of said Outside Counsel of Record to whom it is reasonably
22                 (b)     the officers, directors, and employees (including House Counsel)
23   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                 (c)     Experts (as defined in this Order) of the Receiving Party to
25   whom disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (d)     the court and its personnel;
28                 (e)     court reporters and their staff;
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                           -8-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1                   (f)   professional jury or trial consultants, mock jurors, and
2    Professional Vendors to whom disclosure is reasonably necessary for this Action
3    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
4    A);
5                   (g)   the author or recipient of a document containing the information
6    or a custodian or other person who otherwise possessed or knew the information;
7                   (h)   during their depositions, witnesses, and attorneys for witnesses,
8    in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
9    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
10   they will not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone except
15   as permitted under this Stipulated Protective Order; and
16                  (i)   any mediator or settlement officer, and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20          IN OTHER LITIGATION
21          If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24                  (a)   promptly notify in writing the Designating Party. Such
25   notification shall include a copy of the subpoena or court order;
26                  (b)   promptly notify in writing the party who caused the subpoena or
27   order to issue in the other litigation that some or all of the material covered by the
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                        -9-
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    subpoena or order is subject to this Protective Order. Such notification shall include
2    a copy of this Stipulated Protective Order; and
3                  (c)    cooperate with respect to all reasonable procedures sought to be
4    pursued by the Designating Party whose Protected Material may be affected.
5           If the Designating Party timely seeks a protective order, the Party served with
6    the subpoena or court order shall not produce any information designated in this
7    action as “CONFIDENTIAL” before a determination by the court from which the
8    subpoena or order issued, unless the Party has obtained the Designating Party’s
9    permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action
12   to disobey a lawful directive from another court.
13   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14          PRODUCED IN THIS LITIGATION
15                 (a)    The terms of this Order are applicable to information produced
16   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
17   information produced by Non-Parties in connection with this litigation is protected
18   by the remedies and relief provided by this Order. Nothing in these provisions
19   should be construed as prohibiting a Non-Party from seeking additional protections.
20                 (b)    In the event that a Party is required, by a valid discovery request,
21   to produce a Non-Party’s confidential information in its possession, and the Party is
22   subject to an agreement with the Non-Party not to produce the Non-Party’s
23   confidential information, then the Party shall:
24                        (1)    promptly notify in writing the Requesting Party and the
25   Non-Party that some or all of the information requested is subject to a
26   confidentiality agreement with a Non-Party;
27
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                          - 10 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1                         (2)    promptly provide the Non-Party with a copy of the
2    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
3    reasonably specific description of the information requested; and
4                         (3)    make the information requested available for inspection by
5    the Non-Party, if requested.
6                  (c)    If the Non-Party fails to seek a protective order from this court
7    within 14 days of receiving the notice and accompanying information, the Receiving
8    Party may produce the Non-Party’s confidential information responsive to the
9    discovery request. If the Non-Party timely seeks a protective order, the Receiving
10   Party shall not produce any information in its possession or control that is subject to
11   the confidentiality agreement with the Non-Party before a determination by the
12   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24          PROTECTED MATERIAL
25          When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                        - 11 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    may be established in an e-discovery order that provides for production without
2    prior privilege review. The production of privileged or work-product protected
3    documents, electronically stored information (ESI) or information, whether
4    inadvertent or otherwise, is not a waiver of the privilege or protection from
5    discovery in this case or in any other federal or state proceeding. This Order shall be
6    interpreted to provide the maximum protection allowed by Federal Rule of Evidence
7    502(d). Nothing contained herein is intended to or shall serve to limit a party’s right
8    to conduct a review of documents, ESI or information (including metadata) for
9    relevance, responsiveness and/or segregation of privileged and/or protected
10   information before production.
11   12.    MISCELLANEOUS
12          12.1. Right to Further Relief. Nothing in this Order abridges the right of any
13   person to seek its modification by the Court in the future.
14          12.2. Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order, no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in this
17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
18   ground to use in evidence of any of the material covered by this Protective Order.
19          12.3. Filing Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
21   only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Protected Material at issue. If a Party’s request to file Protected Material
23   under seal is denied by the court, then the Receiving Party may file the information
24   in the public record unless otherwise instructed by the court.
25   13.    FINAL DISPOSITION
26          After the final disposition of this Action, as defined in paragraph 4, within 60
27   days of a written request by the Designating Party, each Receiving Party must return
28   all Protected Material to the Producing Party or destroy such material. As used in
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                        - 12 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
2    summaries, and any other format reproducing or capturing any of the Protected
3    Material. Whether the Protected Material is returned or destroyed, the Receiving
4    Party must submit a written certification to the Producing Party (and, if not the same
5    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
6    (by category, where appropriate) all the Protected Material that was returned or
7    destroyed and (2) affirms that the Receiving Party has not retained any copies,
8    abstracts, compilations, summaries or any other format reproducing or capturing any
9    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
12   reports, attorney work product, and consultant and expert work product, even if such
13   materials contain Protected Material. Any such archival copies that contain or
14   constitute Protected Material remain subject to this Protective Order as set forth in
15   Section 4 (DURATION).
16   14.    VIOLATION
17          Any violation of this Order may be punished by appropriate measures
18   including, without limitation, contempt proceedings and/or monetary sanctions.
19          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20   DATED: April 26, 2019            KILPATRICK TOWNSEND & STOCKTON
                                      LLP
21
22                                    By:   /s/ Nancy L. Stagg
                                            NANCY L. STAGG
23
                                      Attorneys for Defendants DIRECTV, LLC,
24                                    DIRECTV DIGITAL LLC, DIRECTV
                                      ENTERPRISES, LLC, DIRECTV GROUP
25                                    HOLDINGS, LLC, DIRECTV HOLDINGS
                                      LLC, THE DIRECTV GROUP, INC., and
26                                    DIRECTV, INC.
27
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                         - 13 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1    DATED: April 26, 2019            KINGSLEY & KINGSLEY, APC
2
                                      By:   /s/ Justin M. Aufderhar
3                                           JUSTIN M. AUFDERHAR
4                                           Eric B. Kingsley (CA Bar No. 185123)
                                            eric@kingsleykingsley.com
5                                           Kelsey M. Szamet (CA Bar No. 260264)
                                            kelsey@kingsleykingsley.com
6                                           Justin M. Aufderhar (CA Bar No. 314023)
                                            justin@kingsleykingsley.com
7                                           KINGSLEY & KINGSLEY, APC
                                            16133 Ventura Blvd., Suite 1200
8                                           Encino, CA 91436
                                            Telephone: (818) 990-8300
9                                           Facsimile: (818) 990-2903
10                                          Adam Stevens (CA Bar No. 262391
                                            adamstevens.law@gmail.com
11                                          THE LAW OFFICE OF ADAM STEVENS
                                            10063 Riverside Drive, Unit 2304
12                                          Toluca Lake, CA 91610
                                            Telephone: (310) 487-4902
13
                                      Attorneys for Plaintiff JOHN WULF AMADEUS
14                                    ADLER and all Proposed Class Members
15
16          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17   DATED: April 25, 2019
18
                                            ____________________________
19                                          Hon. Patrick J. Walsh
                                            United States Magistrate Judge
20
21
22
23
24
25
26
27
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                   - 14 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
1                                         EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3           I, ______________________________ [print or type full name], of [print or
4    type full address], declare under penalty of perjury that I have read in its entirety
5    and understand the Stipulated Protective Order that was issued by the United States
6    District Court for the Central District of California on [date] in the case of Jon Wulf
7    Amadeus Adler aka Juan Ramirez, et al. v. DirecTV, LLC et al., Case No. 2:18-cv-
8    01665-DMG-PJW. I agree to comply with and to be bound by all the terms of this
9    Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item that
12   is subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action.
18          I hereby appoint ______________________________ [print or type full
19   name] of ______________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________
24   City and State where sworn and signed: _____________________________
25   Printed name: _______________________
26   Signature: __________________________
27
28
     STIPULATED [PROPOSED] PROTECTIVE ORDER                                         - 15 -
     CASE NO. 2:18-CV-01665-DMG-PJW

     KILPATRICK TOWNSEND 71837039 1
